DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 30 July 2020 and 20 April 2020 have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 10, 11, 15, 17, 24, 25, and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Demmer et al. (US Publication no. 2018/0117337).

In regard to claims 1, 15, and 29, Demmer et al. describe an implantable cardiac pacemaker system to provide atrial-synchronized ventricular pacing in order to maintain a regular heart rhythm.  Demmer et al. pertains to a system and method comprising: a motion sensor 212 (para 45) configured to produce a motion signal 250 comprising an atrial systolic event signal (i.e., the A4 signal obtained from the motion sensor that occurs during atrial contraction and active ventricular filling and marks atrial mechanical systole and considered to comprise an atrial systolic event, para 62), a first ventricular systolic event signal corresponding to an onset of ventricular contraction (i.e., the A1 signal obtained from the motion sensor that occurs during a ventricular contraction and marks the onset of ventricular mechanical systole and considered to comprise the first ventricular systolic event, para 61), and a second ventricular systolic event signal 
In regard to claims 3 and 17, Demmer et al. is considered to teach wherein the control circuit is configured to: determine the synchrony metric as a time interval ending at one of the first ventricular systolic event and the second ventricular systolic event (i.e., the A1-A2 interval which is defined as one of an A2 event interval, para 101m 107, and 117); determine that the time interval is greater than a threshold time interval (para 107 if the A2 event interval increased (i.e., considered longer than expected/threshold), and adjust the pacing interval in response to the time interval being greater than the threshold time interval to decrease the synchrony metric (para 107, the LR pacing interval is also increased to meet metabolic demand and heart rate needs).
In regard to claims 10 and 24, Demmer et al. sets a time window corresponding to the A1 and A2 events (i.e., time from A1 detection to time of A2 detection) and identifies the points of the first positive going crossing of the A2 sensing threshold from the motion signal in order to determine the A1-A2 or Vpace-V2 synchrony metric (para 80 and 101).
In regard to claims 11 and 25, Demmer et al. is configured to adjust at least the AV pacing interval (para 120).



Allowable Subject Matter
Claims 2, 4-9, 12-14, 16, 18-23, and 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	In regard to claims 2 and 16, the prior art fails to teach determining the synchrony metric from the interval between atrial systolic event and first ventricular systolic event.
	In regard to claims 4 and 18, the prior art fails to teach or suggest determining the synchrony metric from a first peak of the first ventricular systolic event and a second peak of the ventricular systolic event.
	In regard to claims 5 and 19, the prior art fails to teach or suggest setting a target value of the synchrony metric.
	In regard to claims 6, 7, 20, and 21, the prior art fails to teach or suggest determining a change in the R-wave attendant to a depolarization of the ventricular myocardium in combination with the elements of the base claims.
	In regard to claim 8, the features of the housing for being implanted within an atrial chamber wherein the housing also includes a ventricular electrode is not taught by the prior art.
	In regard to claims 9 and 23, the prior art fails to teach or suggest adjusting the pacing interval into a plurality of setting with associated synchrony metrics.
	In regard to claims 12 and 26, the prior art fails to teach or suggest sensing a P-wave in order to determine a first synchrony metric.

In regard to claim 22, the prior art fails to teach processing the signals as claimed from an atrial device and instead appears to conduct processing and stimulation from a ventricular device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        18 November 2021